Order of disposition, Family Court, Bronx County (Robert R. Reed, J.), entered on or about August 20, 2008, which adjudicated appellant a juvenile delinquent, upon his admission that he committed an act which, if committed by an adult, would *972We have considered plaintiffs’ remaining arguments and find them unavailing. Concur — Mazzarelli, J.P., Saxe, Moskowitz, Renwick and Richter, JJ.
The court properly exercised its discretion in directing appellant to pay restitution, and by providing that if appellant is unable to make restitution, he may then petition the lower court to rescind the restitution provision. The court’s calculation of the amount of restitution was supported by the record, which included a signed victim impact statement specifying the amount the victim paid to replace the stolen property. This evidence was material and relevant, and the court properly considered it at the dispositional hearing (see Matter of Nathan N., 56 AD2d 554 [1977]). We have considered and rejected appellant’s remaining claims. Concur—Mazzarelli, J.P., Saxe, Moskowitz, Renwick and Richter, JJ.